This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A14-1955

                               Ramsey County, petitioner,
                                      Appellant,

                                   A. L. A., petitioner,
                                      Respondent,

                                            vs.

                                       E. V.-S.,
                                      Respondent.

                                 Filed June 22, 2015
                   Affirmed in part, reversed in part, and remanded
                                   Connolly, Judge

                              Ramsey County District Court
                                File No. 62-FA-14-1181


John Choi, Ramsey County Attorney, Jenese V. Larmouth, Assistant County Attorney,
St. Paul, Minnesota (for appellant)

A.L.A. , Minneapolis, Minnesota (pro se respondent)

E. V.-S., Oklahoma City, Oklahoma (pro se respondent)


         Considered and decided by Connolly, Presiding Judge; Chutich, Judge; and Kirk,

Judge.
                         UNPUBLISHED OPINION

CONNOLLY, Judge

       Appellant county challenges the decision of the child support magistrate (CSM)

not to refer the issue of a child’s legal name to a judge or referee and to use Minnesota’s

minimum wage as the basis for establishing the potential income of a child-support

obligor who resides in a state with a lower minimum wage. Because the Minnesota Rules

of General Practice would not support referring the issue of a child’s legal name to a

judge or referee, we affirm the CSM’s decision not to do so; but, because the CSM’s

child-support decision resulted in an award against a defaulting party that exceeded the

relief sought in the complaint, we reverse and remand the child-support award for

recalculation.

                                          FACTS

       In 2005, a daughter, S.M.A., was born to respondent-mother A.L.A., now a

Minnesota resident, and respondent-father E.V.-S., now an Oklahoma resident. A.L.A.

chose to give the baby her own last name, A., which was put on the birth certificate. In

2013, another daughter, M.N.V.-S., was born to respondents; she was given her father’s

last name, which is on her birth certificate. Father and mother were never married.

       In 2014, appellant Ramsey County served a complaint on E.V.-S., seeking to have

S.M.A.’s last name stay as it is on her birth certificate, to establish E.V.-S.’s paternity of

both children, and to set his child-support obligation at $89 monthly, an amount

calculated on the basis of his potential income from full-time work at the Minnesota

minimum wage, then $7.25. Neither respondent filed an answer to the complaint.


                                              2
         Later in 2014, Minnesota raised its minimum wage to $8 per hour, although both

the Oklahoma wage and the federal minimum wage remained at $7.25. At the hearing

before the CSM, A.L.A. asserted that E.V.-S.’s potential monthly income was actually

$1,000 every two weeks, or $2,166 monthly,1 and asked that his child-support obligation

be recalculated on that basis; she also asked to have S.M.A.’s last name changed to V.-S.

and to refer the name-change issue to a judge or referee. E.V.-S. did not attend the

hearing. The CSM issued an order declining to refer the name change because a name

change is not a contested issue in a child-support case and setting E.V.-S.’s monthly

child-support obligation at $219, based on the Minnesota $8 minimum wage, or a gross

monthly income of $1,386.

         Ramsey County challenges the CSM’s order, arguing that the CSM erred by not

referring the issue of S.M.A.’s last name to a judge or referee and abused his discretion

by basing the child-support obligation of E.V.-S., an Oklahoma resident, on Minnesota’s

higher minimum wage.

                                       DECISION

1.       The Last-Name Issue

         An appellate court reviews the interpretation of procedural rules de novo. State v.

Martinez-Mendoza, 804 N.W.2d 1, 6 (Minn. 2011).

         “[A CSM] has the authority to establish . . . the legal name of the child when: . . .

(B) the pleadings specifically address th[is] particular issue[] and a party fails to serve a

response or appear at the hearing.” Minn. R. Gen. Pract. 353.01, subd. 2(b)(1). Here, the

1
    26 x $1,000 = $26,000 annually; $26,000 ÷ 12 = $2,166.66 monthly.

                                               3
complaint specifically requested an “[o]rder that the child(ren) involved in this action’s

name(s) remain as it/they presently appear(s) on the child(ren) involved in this action’s

birth certificate(s).” E.V.-S., listed as the respondent on the complaint, failed to serve a

response or to appear at the hearing. Thus, under Minn. R. Gen. Pract. 353.01, subd. 2

(b)(1), the CSM had “the authority to establish . . . the legal name of the child.”

       At the hearing, the CSM addressed the issue:

              [L]et me inquire too about the name change for [S.M.A.].
              Generally, if it’s a contested issue, the matter would be
              referred to a judge or referee. In this case [A.L.A.]’s affidavit
              ask[ed that] the child’s name be [S.M.A.]. The County
              followed her request and pled the child’s name as [S.M.A.].
              [E.V.-S.] is not here to disagree. It appears to me [A.L.A.]
              changed her mind, and I’m not sure that makes a contested
              issue.

Ramsey County’s attorney told the CSM: “[R]ather than . . . requiring [A.L.A.] to

formally commence an action . . . , the [CSM] can decide what the child’s name should

be by referring it to [the] District Court with leave available for [the] District Court to

resolve the overall proceeding.” The CSM told the parties he would “decline to refer the

matter to a judge or referee, simply because I don’t view that as a contested issue. So the

children’s names will then remain as they appear on their birth certificates.” In his order,

the CSM wrote in a footnote:

              [A.L.A.] requested that [S.M.A.]’s name be changed to
              [S.M.V.-S. E.V.-S.] was not present, so this issue could not
              be resolved by agreement. However, the requested name
              change is not a “contested issue” that must be referred to a
              Judge or Referee. [A.L.A.] simply changed her mind
              between the time that the birth certificate information was
              gathered and the date of the hearing.



                                              4
We agree with the CSM that the rules did not require this issue to be referred to a judge

or referee.2

2.     The Amount of E. V.-S.’s Child-Support Obligation

       The district court has broad discretion to provide for the support of the parties’

children. Rutten v. Rutten, 347 N.W.2d 47, 50 (Minn. 1984). On appeal from a CSM’s

order that has not been reviewed by the district court, this court uses the same standard to

review issues as would be applied if the order had been issued by a district court. Hesse

v. Hesse, 778 N.W.2d 98, 102 (Minn. App. 2009); see also Putz v. Putz, 645 N.W.2d 343,

348 (Minn. 2002) (applying abuse-of-discretion standard to CSM’s previously

unreviewed decision).

       Ramsey County’s complaint asked for an order that E.V.-S. pay child support of

$89 monthly, the guideline obligation based on his potential income of $1,256 if he

worked full-time at the minimum wage, then $7.25.3 At the hearing, A.L.A. testified that

she had seen check stubs indicating that E.V.-S. was paid $1,000 every two weeks for

working as an electrician, which resulted in a gross monthly income of $2,166, and she

asked that his child-support obligation be based on this amount. The CSM did not use

either Ramsey County’s or A.L.A.’s figure; it used a gross monthly income of $1,386,

based on Minnesota’s new minimum wage, $8.4



2
  Moreover, as Ramsey County’s attorney acknowledged during the hearing, A.L.A. can
open an action or file a motion in district court to change the child’s name; it need not be
done as part of a child-support proceeding.
3
  40 x $7.25 = $290; $290 x 52 = $15,080; $15,080 ÷ 12 = $1,256.66.
4
  40 x $8 = $320; $320 x 52 = $16,640; $16,640 ÷ 12 = $1,386.66.

                                             5
        The CSM based the decision to use the Minnesota minimum wage on the

Uniform Interstate Family Support Act provision on Choice of Law: “The law of the

issuing state governs the nature, extent, amount, and duration of current payments and

other obligations of support and the payment of arrearages under the order.” Minn. Stat.

§ 518C.604(a) (2014). The law of Minnesota as to minimum wage was $7.25 when the

complaint was drafted; it had changed to $8 by the time the hearing occurred. The CSM

reasoned that, if a parent’s potential income was to be based on minimum wage, the law

of Minnesota as to minimum wage should apply.

       But the potential income of a parent for child-support purposes is the parent’s

“probable earnings level based on employment potential, recent work history, and

occupational qualifications in light of prevailing job opportunities and earnings levels in

the community.” Minn. Stat. § 518A.32, subd. 2(1) (2014).5 It would be absurd to

construe “in the community” as referring to the community in which the determination of

potential income is made rather than the community in which the person potentially

earning the income resides and works, and the legislature is presumed not to intend an

absurd result. Minn. Stat. § 645.17(1) (2014). There is no basis for assuming that a

parent whose potential income is based on the minimum wage in one state can or should

pay child support based on the higher minimum wage of another state. See Kuchinski v.

Kuchinski, 551 N.W.2d 727, 729 (Minn. App. 1996) (reversing district court’s imputation


5
  A parent’s potential income may also be determined by the amount of unemployment or
workers’ compensation benefit the parent receives, Minn. Stat. § 518A.32, subd. 2(2)
(2014), or by 150% of the higher of state or federal minimum wage, Minn. Stat.
§ 518A.32, subd. 2(3) (2014). Neither is relevant here.

                                            6
of income based on “the very different circumstances of [a party’s] employment in

Minnesota” after the party had moved to Kentucky and remanding for “the taking of

additional evidence on the appropriate imputed income, including the availability of jobs

in Kentucky”).

         Ramsey County also argues that the CSM’s default judgment more than doubled

the amount of E.V.-S.’s child-support obligation sought by the county6 and that E.V.-S.

had no notice that the hearing could have this result. Because the complaint listed both

Ramsey County and A.L.A. as petitioners asking that E.V.-S.’s child-support obligation

be set at $89, E.V.-S. had no reason to assume that A.L.A. would seek, or the CSM

would impose, a much higher child-support obligation.

         Moreover,

               [i]n a default judgment the relief awarded to the plaintiff must
               be limited in kind and degree to what is specifically
               demanded in the complaint even if the proof would justify
               greater relief. . . . [T]he power of the court to grant relief in a
               default judgment is limited to that demanded in the
               complaint.

Thorp Loan and Thrift Co. v. Morse, 451 N.W.2d 361, 363 (Minn. App. 1990), review

denied (Minn. Apr. 13, 1990). We reverse the child-support award and remand for an

award in the amount demanded in the complaint.

         Affirmed in part, reversed in part, and remanded.




6
    $178 = 2 x $89; $219 = 2.46 x $89.

                                               7